Citation Nr: 0807695	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran timely submitted a substantive appeal 
on the issue of entitlement to an initial compensable rating 
for a left hip disorder.

2.  Whether the veteran timely submitted a substantive appeal 
on the issue of entitlement to an initial compensable rating 
for a left groin disorder.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from March 1980 to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the veteran had not perfected his appeal of a March 2003 
decision in a timely fashion.  In pertinent part of the March 
2003 decision, the RO granted service connection with a 
noncompensable rating for a chronic left hip and groin 
condition.  As the veteran has pointed out, the disorder 
involving the left hip and that involving the groin are two 
separate disabilities.  The issues on appeal have been 
recharacterized in an effort to properly address the 
veteran's contentions.

The Board notes that the veteran had also initiated an appeal 
from an October 2004 RO decision that, in part, granted 
service connection and a 10 percent rating for bilateral pes 
planus.  A Statement of the Case (SOC) was issued as to this 
matter  in December 2005.  Thereafter, however, the veteran 
has never submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, on this issue to perfect the appeal.  In fact, it 
appears he has specifically excluded it from his 
correspondence.  In a VA Form 9 received in February 2006, 
the veteran checked the box indicating that he was only 
appealing the matters listed below.  In the space below, he 
referenced an attached page.  He did not discuss pes planus 
in the attached statement.  Therefore, although the RO has 
certified the issue of entitlement to an initial evaluation 
in excess of 10 percent for bilateral pes planus, that matter 
is not properly on appeal before the Board and we have no 
jurisdiction to address it at this time.

The Board notes that the veteran has attempted to include 
claims for entitlement to service connection for disorders of 
the right hip and groin along with the current appeal.  These 
matters have not been considered by the agency of original 
jurisdiction (AOJ) and are referred back to the RO for 
appropriate action.

The issues of entitlement to initial compensable ratings for 
left hip and left groin disorders is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a March 2003 rating decision, the RO granted 
entitlement to service connection for a left hip and groin 
condition and assigned a noncompensable rating, effective 
April 1, 2002; the veteran was informed of his appeal rights 
and obligations at that time.

2.  The veteran filed a Notice of Disagreement (NOD) with 
that decision in February 2004.

3.  The RO issued an SOC in October 2004.

4.  VA did not receive a VA Form 9, or correspondence which 
could be accepted in lieu of such formal appeal, until 
February 2005.

5.  Good cause for the failure to timely perfect the appeal 
is shown.


CONCLUSIONS OF LAW

1.  VA will accept as timely the substantive appeal filed 
with regard to the issue of entitlement to an initial 
compensable rating for a left hip disorder.  38 U.S.C.A. 
§§ 5107, 7105 (West 2007); 38 C.F.R. §§ 3.102, 20.200, 
20.202, 20.302, 20.303 (2007).

2.  VA will accept as timely the substantive appeal filed 
with regard to the issue of entitlement to an initial 
compensable rating for a disorder manifest by left groin 
pain.  38 U.S.C.A. §§ 5107, 7105 (West 2007); 38 C.F.R. 
§§ 3.102, 20.200, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board has 
considered this legislation and its impact on the veteran's 
case.  Given the entirely favorable action below, however, no 
discussion of the VCAA is required at this point.   Any VA 
deficiency in meeting the duties to notify or assist has not 
resulted in prejudicial error.

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case has been 
provided, a timely filed Substantive Appeal. 38 U.S.C.A. 
§ 7105A; 38 C.F.R. § 20.200 (2000).  To be considered timely, 
a substantive appeal must be filed by the later of two dates: 
60 days following the date of mailing of the SOC, or the last 
day of the one-year period from the date of mailing of the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The time for filing may be extended 
upon a showing of good cause.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303

Here, it is not disputed that the veteran initiated an appeal 
of the March 2003 decision in a timely manner.  The NOD was 
filed within the one year appeal period.  An SOC was mailed 
to the veteran's address of record on October 14, 2004.  
Because the one year period from March 2003 had already 
expired, the time for perfecting the appeal would expire on 
December 14, 2004, 60 days from the date of mailing of the 
SOC.

However, no substantive appeal was received until February 
23, 2005.  Correspondence received by the RO indicating a 
desire to continue the appeal is accepted as the equivalent 
of a VA Form 9.  This is clearly past the applicable 60 day 
period.

The veteran argues that he has shown good cause for the delay 
in filing a substantive appeal.  For reasons explained below, 
the Board agrees.  

The evidence establishes that the veteran's father had a 
stroke in September 2004, and the veteran traveled from his 
home in Germany to stay with his father until December 31, 
2004.  He has submitted copies of leave requests documenting 
his absence, as well as statements from his father's doctors 
verifying the illness.  The veteran states that on his return 
to Germany in January 2005, his mail was a mess.  In effect, 
he requests application of "equitable tolling" to prevent 
the 60 day period from running.

In Smith v. Derwinski, 2 Vet. App. 429 (1992), the Court of 
Veterans Appeals, now the Court of Appeals for Veterans 
Claims, (Court) invoked the doctrine of equitable tolling on 
behalf of a veteran.  The Smith Court cautioned, however, 
that the doctrine of equitable tolling should be applied only 
in extraordinary and carefully circumscribed instances.  
Smith, 2 Vet. App. at 434 (citing Elsevier v. Derwinski, 1 
Vet. App. 150, 154 (1991)).  Examples of extraordinary 
circumstances include where the veteran is unable to obtain 
vital information despite all due diligence, and where 
external forces account for the veteran's failure to file a 
timely claim rather than the veteran's lack of diligence.  
Smith, 2 Vet. App. at 434.

The Board finds that good cause warranting application of the 
equitable tolling doctrine is shown for the delay in filing 
of a substantive appeal.  The claim file documents that the 
veteran was absent from his home in Germany from October 13, 
2004 due to his father's illness.  He did not return home to 
actually receive the SOC until approximately December 31, 
2004.  External forces account for the failure to file a 
substantive appeal by December 14, 2004.  Because the Boards 
finds that the veteran has established a lack of actual 
notice (based on the date of mailing of the SOC, and his 
inability to be there to receive it) due to non-receipt, the 
60 day period for filing of a substantive appeal must be 
tolled in equity.  The filing period should actually be 
revisited and found to have begun January 1, 2005, the 
earliest date on which it can be established that the veteran 
could have received notice of the SOC.  With this new date, a 
timely substantive appeal must have been received by March 1, 
2005.

Here, correspondence expressing a desire to continue the 
appeal was in fact received February 23, 2005, within that 
period.  Due to the equitable tolling of the 60 day period, 
the February 2005 filing was timely, and the Board finds that 
the veteran properly perfected his appeal.


ORDER

The veteran submitted a timely substantive appeal from the 
March 2003 decision regarding the issue of entitlement to an 
initial compensable rating for a left hip disorder; to this 
extent, the veteran's claim is granted.

The veteran submitted a timely substantive appeal from the 
March 2003 decision regarding the issue of entitlement to an 
initial compensable rating for a left groin disorder; to this 
extent, the veteran's claim is granted.


REMAND

In light of the decision above, the RO should assist the 
veteran in the development of his claims and then adjudicate 
the matters on appeal de novo.  It would be prejudicial for 
the Board to adjudicate the claims at this time in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant should be afforded an opportunity to present 
additional evidence and/or argument in furtherance of his 
claims.  The veteran has not had an examination regarding the 
severity of left groin and hip disorders in nearly four 
years, a new examination is indicated.  As the matter is 
being remanded, the AOJ should take the opportunity to ensure 
compliance with all duties to notify and assist.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran proper 
correspondence addressing the provisions 
of the Veteran's Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, as well as its 
implementing regulations and pertinent 
case law; provide all notice and 
assistance mandated therein.

2.  With the veteran's assistance, obtain 
any outstanding records of pertinent 
medical treatment received for the left 
groin and hip disorders.

3.  Arrange for the veteran to be 
afforded an appropriate  examination to 
determine the current severity of his 
service-connected disorders involving the 
left hip and the left groin.  The 
examiner should have the claims file 
available for review.  The examination 
should include all indicated studies 
including range of motion testing.  
Reports of any available X-rays should be 
reviewed, and if any further studies are 
indicated, they should be done.  

4.  The RO should then readjudicate each 
of the claims on appeal in light of the 
evidence added to the record.   If any of 
these benefits sought remains denied, the 
veteran and his representative (should he 
appoint one) should be issued an 
appropriate SSOC and afforded the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


